Citation Nr: 0405620	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  02-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Evaluation of Wegener's granulomatosis with residuals, 
currently rated as 0 percent disabling.  

2.  Evaluation of bilateral plantar fasciitis, currently 
rated as 0 percent disabling.  

3.  Entitlement to service connection for left knee 
chondromalacia.  

4.  Entitlement to service connection for right hip pain.  

5.  Entitlement to service connection for left hip pain.  

6.  Entitlement to service connection for groin pain.  

7.  Entitlement to service connection for herpes simplex.  

8.  Entitlement to service connection for removal of warts on 
left elbow.  

9.  Entitlement to service connection for VA outpatient 
dental treatment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from July 1987 to August 1990, 
August 1992 to May 1994, and from June 1994 to October 2000.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a October 2000 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that service connection for right ear trauma 
and left elbow bursitis were denied by the agency of original 
jurisdiction (AOJ) in an October 2000 rating decision.  In a 
VA Form 9, received in June 2002, the veteran indicated that 
he was seeking entitlement to service connection for right 
ear trauma and a left elbow disorder.  These issues are 
referred to the AOJ for the appropriate action.  

The Board notes that this appeal is remanded to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.  




REMAND

In September 2002, the veteran submitted additional medical 
evidence in support of his claims.  The AOJ has not had an 
opportunity to consider the evidence.  In addition, he 
indicated that there were additional treatment records.  
These records have not been associated with the claims file.  

Lastly, the Board notes that in an October 2000 rating 
decision, the AOJ established that the veteran was entitled 
to VA dental treatment for tooth #30.  In a February 2002 
supplemental statement of the case, the AOJ stated that the 
veteran was entitled to dental treatment only for tooth #22.  
It is unclear as to which tooth or teeth entitlement to VA 
dental treatment has been established.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should obtain any pertinent 
private or VA treatment records.  Any 
records obtained should be associated 
with the claims file.  

2.  The AOJ should clarify for which 
tooth or teeth entitlement to dental 
treatment has been established.  The AOJ 
should provide the veteran with the 
criteria contained in 38 C.F.R. § 3.381.  

3.  The AOJ should review all of the 
additional evidence submitted and 
readjudicate the claims.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case.  

4.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board after 
compliance with the requisite appellate procedures.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


